1

EXECUTION COPY




THIS PARTICIPATION TERMINATION AGREEMENT, dated as of November 13, 2012 (this
“Agreement”), is hereby entered into among ING Life Insurance and Annuity
Company (“Seller”), an insurance company organized under the laws of
Connecticut, ING Support Holding B.V. (“Buyer”), a private company with limited
liability organized under the laws of the Netherlands and having its principal
place of business in Amsterdam, ING Groep N.V. (“Guarantor”), a company with
limited liability organized under the laws of the Netherlands and having its
principal place of business in Amsterdam and ING Bank N.V. (“ING Bank”), a
company organized under the laws of the Netherlands and having its principal
place of business in Amsterdam (collectively, the “Parties”).
RECITALS
WHEREAS, Buyer, Seller and Guarantor entered into a participation agreement,
dated as of March 31, 2009 (as amended to the date hereof, the “ILIAC
Participation Agreement” or the “Participation Agreement”) pursuant to which
Seller sold, granted and conveyed to Buyer the Participation and agreed to pay
Buyer the Transaction Fee;
WHEREAS, Buyer, Seller, the State of the Netherlands (the “State”) and Stichting
Derdengelden ING Support Holding (the “Collection Foundation”) entered into a
Deed of Assignment of Receivables, dated March 31, 2009 (the “2009 Deed of
Assignment”), pursuant to which Buyer assigned to Seller as consideration for
the Participation the payment obligations of the State under the ING Life
Insurance and Annuity Company Illiquid Assets Back-Up Facility Agreement, dated
March 31, 2009 (as amended to the date hereof, the “ILIAC Facility Agreement”),
by and between the State, Guarantor and Buyer;
WHEREAS, pursuant to the 2012 Deed of Assignment of IABF Receivables among
Seller, Buyer, ING Bank, the State and the Collection Foundation at the
Effective Time (as defined below) Seller has agreed to assign to Buyer all of
its rights in and to the State's payment obligations under the ILIAC Facility
Agreement;
WHEREAS, in connection with the transactions contemplated hereby, Buyer,
Guarantor and the State are entering into an amendment to the ILIAC Facility
Agreement;
WHEREAS, pursuant to Section 21 of the Participation Agreement, Guarantor
guaranteed the payment and performance of Buyer's obligations under the
Participation Agreement and the 2009 Deed of Assignment;
WHEREAS, the Parties desire for Seller to irrevocably transfer, grant and convey
to ING Bank legal title to the Transferred Securities (as defined below) prior
to the Effective Time (the “Transfer”);
WHEREAS, subsequent to the Transfer, ING Bank will agree to accept all rights
and obligations relating to the Transferred Securities under the Participation
Agreement until the Termination Time (as defined below); and
WHEREAS, the Parties wish to terminate the Participation Agreement at the
Termination Time;
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be bound hereby, agree as
follows:
1.Definitions


Unless the context requires otherwise, capitalized terms used but not defined
herein, including the Recitals hereto, shall have the respective meanings
ascribed thereto in the Participation Agreement. The following terms have the
definitions set out below:
“Distribution” means any payment or other distribution (including interest),
notes, securities or other property (including any Designated Asset Collateral)
or proceeds under or in respect of the Designated Securities Pool,




--------------------------------------------------------------------------------

2

including without limitation any payment or other distributions made in
connection with any action, suit or proceeding in respect of a Security.
“Effective Time” has the meaning set forth in the Transfer Procedures Agreement.
“IIM” means ING Investment Management LLC or one of its investment advisory
subsidiaries.
“Termination Time” has the meaning set forth in the Transfer Procedures
Agreement.
“Transaction Fee” has the meaning ascribed thereto in the Participation
Agreement, which for convenience is defined as the net present value of
$27,180,600 on the Cut-off Date (discounted at three per cent (3.0%) per annum),
payable in installments. As per the close of business on the second Business Day
before the date to which the Effective Time refers, the net present value as per
the Cut-off Date of the amounts of the remaining installments of the Transaction
Fee is $15,147,797.39.
“Transaction Fee Termination Amount” has the meaning set forth in the Valuation
Letter.
“Transfer Procedures Agreement” means the transfer procedures agreement dated as
of the date hereof among ING Bank, Buyer, Seller, Guarantor and the State.
“Transferred Securities” has the meaning set forth in the Transfer Procedures
Agreement.
“Valuation Letter” means the Valuation Letter dated the date hereof between
Buyer and Seller.
2.Termination of Participation Agreement


The Parties hereby acknowledge and agree that the Participation Agreement (other
than Section 9.1(c) thereof) shall terminate and be of no further force or
effect from and after the Termination Time. As consideration for such
termination (a) Seller shall be obligated to pay Buyer at the Effective Time the
Transaction Fee Termination Amount and (b) Seller shall irrevocably Transfer
legal title to the Transferred Securities (including all rights and obligations
pursuant thereto under the Participation Agreement) to ING Bank pursuant to the
procedures set out in the Transfer Procedures Agreement prior to the Effective
Time. As a result of the payment in accordance with the Valuation Letter, all of
Seller's obligations in respect of the Transaction Fee shall be fully
discharged, released and terminated at the Effective Time.
3.
Turnover of Distributions



3.1    If, after the Effective Time, Seller receives a Distribution under or in
respect of any Transferred Security, Seller shall promptly pay such Distribution
or cause such Distribution to be paid to ING Bank. All payments pursuant to this
Section 3 shall be made in the lawful currency of the United States by wire
transfer in immediately available funds directly to the account designated by
ING Bank.


3.2    If all or any portion of a Distribution received by Seller and
transferred to Buyer pursuant to Section 9.1(a) of the Participation Agreement
or transferred to ING Bank pursuant to Section 3.1 above is legally required to
be returned or disgorged by Seller to any Entity other than in circumstances
where such obligation to return or disgorge is attributable to any failure to
act, breach of contract or negligence on the part of Seller, Buyer or ING Bank,
as the case may be, shall promptly return such Distribution (or portion thereof)
to Seller together with all related interest and charges payable by Seller in
respect thereof; provided, however, that no related interest or charges shall be
payable by Buyer or ING Bank if and to the extent the payment thereof is
attributable to any failure to act, breach of contract or negligence on the part
of Seller.






--------------------------------------------------------------------------------

3

4.
Representations and Warranties



4.1    Each of Seller and Guarantor represents and warrants to Buyer and ING
Bank with respect to each Transferred Security as of the date hereof that:


(a)
Seller holds legal title to the Transferred Securities, whether by being the
registered security holder of each Transferred Security or by holding a
Securities Entitlement (as defined by the Uniform Commercial Code as implemented
by the State of New York) in each Transferred Security, and has good and valid
title to the Transferred Securities each Transferred Security is capable of
being sold and assigned without restrictions (other than pursuant to generally
applicable laws on securities trading or the rights of the State under the ILIAC
Facility Agreement).



(b)
Other than Permitted Encumbrances or the rights of the State under the ILIAC
Facility Agreement, the Transferred Securities are free and clear of any
Encumbrances and attachments and no rights have been granted in favor of any
third party with regard to the acquisition or Encumbrances in respect of the
Transferred Securities.



4.2    Except as expressly stated in this Agreement, neither Seller nor
Guarantor makes any representations or warranties, express or implied, with
respect to the Transfer.


5.
Right of First Refusal



The Parties acknowledge and agree that the discretion to retain or sell all or
any portion of any Security by the Seller (other than the Transferred
Securities), including the authority to delegate such discretion to other
persons or entities, shall reside with the Board of Directors of ING U.S., Inc.,
the indirect parent company of the Seller.
In the event Seller proposes to sell all or any portion of any Security (other
than the Transferred Securities), it shall undertake such sale in accordance
with the procedures set forth in this Section 5.
5.1    Seller shall provide ING Bank a written notice (a “Notice of Proposed
Sale”) of its intention to sell any Security not later than 8:00 a.m., New York
City time, on the Business Day immediately preceding the Business Day on which
it proposes to effect such sale (the “Proposed Date of Sale”). For each Security
proposed to be sold (each, an “Offered Security”), the Notice of Proposed Sale
shall provide the information set forth in Annex A hereto.


5.2    Not later than 10:00 a.m., New York City time, on the Proposed Date of
Sale, Seller shall provide ING Bank a written offer (a “Sale Offer”) to purchase
each Offered Security at the price set forth in such Sale Offer. Each Sale Offer
shall be deemed a representation by Seller that it has received a bid from a
third party to purchase each Offered Security on the terms set forth in the Sale
Offer. ING Bank shall use its best efforts to reply to the Sale Offer, orally or
in writing, not later than 10:30 a.m., New York City time, on the Proposed Date
of Sale, provided, however, that (i) for so long as Seller remains a direct or
indirect majority-owned subsidiary of ING Groep N.V., ING Bank shall be deemed
to accept such Sale Offer with respect to each Offered Security unless it shall
have notified Seller (orally or in writing) that it declines to purchase such
Offered Security prior to such time and (ii) at any time that Seller is no
longer a direct or indirect majority-owned subsidiary of ING Groep N.V., ING
Bank shall be deemed to reject such Sale Offer with respect to each Offered
Security unless it shall have notified Seller (orally or in writing) that it
agrees to purchase such Offered Security prior to such time. ING Bank may accept
or decline a Sale Offer with respect to any Offered Security in whole but not in
part and shall promptly confirm any oral reply to a Sale Offer in writing.


5.3    In the event ING Bank declines to purchase any Offered Security, Seller
shall have the right (but not the obligation) to sell such Offered Security (up
to the original and current principal amount set forth in the Notice of Proposed
Sale) to a third party on the Proposed Date of Sale at a price not less than the
price set forth with respect to such Offered Security in the Sale Offer. If
Seller does not agree to sell such Security to a third party on the Proposed




--------------------------------------------------------------------------------

4

Date of Sale, any subsequent proposed sale of such Offered Security shall again
be subject to the procedures set forth in this Section 5.


5.4    Unless otherwise specified in the Sale Offer, payment for each Offered
Security sold to ING Bank pursuant thereto shall be made in cash in immediately
available funds against delivery of such Security through the facilities of The
Depository Trust Company on the third Business Day following the Proposed Date
of Sale using the accounts specified below:


(a)With respect to Seller:


ING Life Insurance and Annuity Company
The Bank of New York Mellon
DTC #: 901
Account #: 216101


(b)With respect to ING Bank:


To such account as shall be specified by ING Bank in a notice to Seller or in
its acceptance of any Sale Offer.


5.5    All communications between or among the Seller, ING Bank and IIM in
respect of, or notices, requests, directions, consents or other information sent
under this Agreement shall be in writing (except as set forth in Section 5.2),
hand delivered or sent by overnight courier, or electronic transmission,
addressed to the relevant Party at its address, electronic mail or facsimile
number as follows (or at such other address, electronic mail or facsimile number
as such Party may subsequently request):


(a)
If to Seller:



ING Investment Management LLC,
as investment adviser for ING Life Insurance and Annuity Company
5780 Powers Ferry Rd. NW
Atlanta, GA 30327
Attention: David S. Goodson, Senior Vice President
email: David.Goodson@inginvestment.com
    
With a copy to:


(1)
ING Investment Management LLC

5780 Powers Ferry Rd. NW, Atlanta, GA 30327
Attention: Kate Ippen, VP and Counsel
Email: kate.ippen@inginvestment.com


(2)
ING U.S., Inc.

230 Park Avenue
New York, N.Y. 10169
Attention: Bridget M Healy, EVP and Chief Legal Officer
Email: uslegalnotices@us.ing.com
Fax: +1 (212) 309-8364




--------------------------------------------------------------------------------

5



(b)
If to ING Bank:



ING Bank N.V.
Foppingadreef 7
1102 BD Amsterdam
Attention: Jan Schreuder, Capital Management Department
(Email: jan.schreuder@ing.com)


Johannes Wolvius, Capital Management Department
(Email: Johannes.Wolvius@ING.com)
Romke van der Weerdt, Capital Management Department
(Email: romke.van.der.weerdt@ing.com)
Fax: +31 20 501 3201
All such communications and notices shall be effective upon receipt.
6.
No Obligations

  
The Parties hereby acknowledge that they have no further obligations and
liabilities subsequent to the termination of the Participation Agreement at the
Termination Time, contingent or otherwise, under the Participation Agreement.
The Parties hereby release each other, their attorneys, representatives,
officers, directors, agents, employees, predecessors, successors, assigns,
affiliates and related entities from any and all claims, demands, actions,
liabilities, causes of action, obligations, losses, costs, attorney fees and
expenses of every kind accruing prior to the Termination Time directly or
indirectly arising out of or in any way connected with the Participation
Agreement.
7.
Counterparts; Telecopies



This Agreement may be executed in multiple counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Transmission by telecopier, facsimile or other form of electronic
transmission of an executed counterpart of this Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart. Each fully executed
counterpart of this Agreement shall be deemed to be a duplicate original.
8.
Further Assurances



Each Party agrees to (a) execute and deliver, or cause to be executed and
delivered, all such other and further agreements, documents and instruments and
(b) take or cause to be taken all such other and further actions as the other
Parties may reasonably request to effectuate the intent and purposes, and carry
out the terms, of this Agreement.
9.
Severability



The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.


10.
Governing Law



THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
AND ANY CLAIM OR CONTROVERSY DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR THE TRANSACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
IN ALL RESPECTS BE GOVERNED BY AND INTERPRETED, CONSTRUED AND DETERMINED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
ANY




--------------------------------------------------------------------------------

6

CONFLICTS OF LAW PROVISION THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION).


11.
Waiver of Trial by Jury



THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLY LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY
BASED UPON OR ARISING OUT OF THIS AGREEMENT. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.
Jurisdiction



12.1    Buyer, Seller and ING Bank irrevocably and unconditionally submit to and
accept the exclusive jurisdiction of the United States District Court for the
Southern District of New York located in the Borough of Manhattan or the courts
of the State of New York located in the County of New York for any action, suit
or proceeding arising out of or based upon this Agreement or any matter relating
to it and waive any objection that they may have to the laying of venue in any
such court or that any such court is an inconvenient forum or does not have
personal jurisdiction over them.


12.2    The Parties irrevocably agree that, should any Party institute any legal
action or proceeding in any jurisdiction (whether for an injunction, specific
performance, damages or otherwise) in relation to this Agreement, no immunity
(to the extent that it may at any time exist, whether on the grounds of
sovereignty or otherwise) from such action or proceeding shall be claimed by it
or on its behalf, any such immunity being hereby irrevocably waived, and each
Party irrevocably agrees that it and its assets are, and shall be, subject to
such legal action or proceeding in respect of its obligations under this
Agreement.


13.
Interpretation



13.1    Terms used in the singular or plural include the plural and the
singular, respectively; “includes” and “including” are not limiting; and “or” is
not exclusive.


13.2    Any reference to a Party includes such Party's successors and permitted
assigns.


13.3    Section and other headings and captions are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.


13.4    This Agreement shall be deemed to have been jointly drafted by the
Parties and no provision of it shall be interpreted or construed for or against
any Party because such Party actually or purportedly prepared or requested such
provision, any other provision or the Agreement as a whole.


13.5    Any reference to an agreement or deed is a reference to such agreement
or deed as amended, restated, novated, supplemented or otherwise modified from
time to time.




--------------------------------------------------------------------------------

7





14.
Beneficiaries



14.1    This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors and assigns. Nothing in this Agreement
shall give any Person, other than the parties and their successors and assigns,
any benefit or any legal or equitable right or remedy under this Agreement.


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------

8

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
ING LIFE INSURANCE AND ANNUITY COMPANY


By_/s/ Boyd G. Combs
Name: Boyd G. Combs
Title:     SVP


By_/s/ Gilbert E. Mathis
Name: Gilbert E. Mathis
Title:     SVP


ING SUPPORT HOLDING B.V.


By_/s/ J. D. Wolvius
Name: J. D. Wolvius
Title:     


By_/s/ P. G. van der Linde
Name: P. G. van der Linde
Title:     




ING GROEP N.V.




By_/s/ J. D. Wolvius
Name: J. D. Wolvius
Title:     


By_/s/ P. G. van der Linde
Name: P. G. van der Linde
Title:     




ING BANK N.V.


By_/s/ J. D. Wolvius
Name: J. D. Wolvius
Title:     


By_/s/ P. G. van der Linde
Name: P. G. van der Linde
Title:     


[Signature Page - Participation Termination Agreement (ILIAC)]




--------------------------------------------------------------------------------

9

Annex A




Form of Notice of Proposed Sale
ING Investment Management LLC
5780 Powers Ferry Road NW
Atlanta, GA 30327-4347
Tel: (770) 690-4347
Fax: (770) 690-5414
[Date]


By E-mail


ING Bank N.V.
Foppingadreef 7
1102 BD Amsterdam
Attention: Jan Schreuder, Capital Management Department
(Email: jan.schreuder@ing.com)
Johannes Wolvius, Capital Management Department
(Email: Johannes.Wolvius@ING.com)
Romke van der Weerdt, Capital Management Department
(Email: romke.van.der.weerdt@ing.com)
Fax: +31 20 501 3201
Ladies and Gentlemen:
On behalf of ING Life Insurance and Annuity Company (the “Company”), we hereby
notify you that we propose to sell the following Security(ies) (each, an
“Offered Security”) in accordance with Section 5 of the Participation
Termination Agreement, dated as of November 13, 2012 (the “Agreement”), among
the Company, ING Support Holding B.V., ING Groep N.V. and ING Bank N.V. on [next
Business Day]:
Title of Offered Security
Cusip No.
Original Principal Amount
Current Principal Amount
Latest Available Pricing Service Quotation
Potential Purchaser(s)1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1In addition to the name of each institution, provide the name, telephone number
and e-mail address for the relevant desk head and contact person.

[Include description of the sale process (e.g., document/package used to inform
potential purchaser(s)) and the relevant particulars of the sale procedure
(e.g., whether potential purchaser(s) will be required to bid for all Offered
Securities or less than the entire principal amount of an Offered Security).]
Please be advised that we intend to provide you with a Sale Offer with respect
to each Offered Security set forth above not later than 10:00 a.m., New York
City time, on [next Business Day], which you shall be deemed to




--------------------------------------------------------------------------------

10

[accept][reject] unless you shall have notified us, on behalf of the Company,
orally or in writing that you decline to purchase such Offered Security not
later than 10:30 a.m., New York City time, on such date.
As set forth in the Letter Agreement, dated November 13, 2012, by and between
IIM and ING Bank, ING Bank and the Seller are both clients of IIM. Unless ING
Bank notifies IIM otherwise, ING Bank continues to acknowledge and consent to
the following, as provided in the Letter Agreement: (i) IIM has advised the
Seller in connection with the sale of the Offered Securities (the
“Transaction”); (ii) IIM has not, and will not, advise ING Bank with respect to
the Transaction; and (iii) IIM will not receive any remuneration in connection
with the Transaction, however, it receives fees from ING Bank for the management
of its residential mortgage-backed securities portfolio to which the Offered
Securities may be added, if purchased by ING Bank.
All communications with respect to this Notice of Proposed Sale or the Offered
Securities should be directed to:
ING Investment Management LLC
Name: [applicable portfolio manager]
Email:
Phone:


with copies of any written communication to:
ING Investment Management LLC
Attention: David S. Goodson, Senior Vice President
Email: David. Goodson@inginvestment.com
Phone: +1 (770) 690-4662


and
        
ING Investment Management LLC
Attention: Corporate Legal
Name: Kate Ippen
Email: kate.ippen@inginvestment.com
Phone: +1 (770) 690-6753


Kindly acknowledge receipt of this Notice of Proposed Sale by replying to the
sender with copies to each person set forth above and to each other recipient.
Capitalized terms used and not defined in this Notice of Proposed Sale shall
have the respective meanings set forth in the Agreement.
Very truly yours,
ING INVESTMENT MANAGEMENT LLC


By _________________________________________________
Name:
Title:




